UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
TERRENCE MCBRIDE,

                        Plaintiff,
                                                 ORDER
          -against-                              18-CV-4733(JS)(ARL)

NASSAU COUNTY CORRECTIONAL FACILITY
MEDICAL DEPARTMENT, JANE DOE DOCTOR,
JANE DOE NURSE, JOHN DOE DOCTOR,
JANE DOE NURSE,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Terrence McBride, pro se
                    18000772
                    Nassau County Correctional Center
                    100 Carman Avenue
                    East Meadow, NY 11554

For Defendants:         No appearances.

SEYBERT, District Judge:

          On   August    13,    2018,   incarcerated      pro   se   plaintiff

Terrence McBride (“Plaintiff”) filed a Complaint in this Court

pursuant to 42 U.S.C. § 1983.         Plaintiff did not remit the filing

fee, nor did he file an application to proceed in forma pauperis.

Accordingly,   by   Notice     of   Deficiency    dated   August     21,   2018,

Plaintiff was instructed to, within fourteen (14) days, either

remit the filing fee or complete and return the application to

proceed in forma pauperis and Prisoner Litigation Authorization

form.   (See Notice, Docket Entry 2.)            On September 4, 2018, the

Notice was returned to the Court as undeliverable and was stamped
“Unable to Forward”, “Discharged”.       (See Docket Entry 5.)     On

August 23, 2018 a second letter was sent by the Court, (see Docket

Entry 4), to Plaintiff at his address of record which also was

returned as undeliverable and stamped “Return to Sender” “Not

Deliverable as Addressed--Unable to Forward.”       (See Docket Entry

6.)

           To date, Plaintiff has not paid the filing fee or filed

an application to proceed in forma pauperis, nor has he otherwise

communicated with the Court.      Accordingly, Plaintiff appears to

no longer be interested in pursuing this case and it is thus

DISMISSED WITHOUT PREJUDICE pursuant to Federal Rule of Civil

Procedure 41(b).    The Clerk of the Court is directed to CLOSE this

case and to mail a copy of this Order to the pro se Plaintiff.

          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.     See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).


                                      SO ORDERED.


                                      /s/ JOANNA SEYBERT______
                                      JOANNA SEYBERT, U.S.D.J.

Dated:    December   14 , 2018
          Central Islip, New York
